Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1, 2, 4-17 and 21-26 are pending.
Claims 1, 2, 4-6, 17 and 21-26 were amended or newly added in the Applicant’s filing on 6/27/2022.
Claims 3, 7, 8 and 18-20 were cancelled in the Applicant's filing on 6/27/2022.
This office action is being issued in response to the Applicant's filing on 6/27/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-17 and 21-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system generating and displaying analytics comprising: establishing a group of datasets; gathering data points relating to performance of each dataset in a plurality of metrics; assigning a value to each data point; presenting the values of the data points of a first of the metrics in a first visual display; ranking overall performance of each dataset based on the value of each data point, wherein ranking the overall performance of each dataset ranks the performance of each dataset versus a peer group and in comparison to a shared benchmark; and presenting ranking of the datasets and the values of the data points of at least one of the metrics in a summary visual display, wherein the summary visual display presents the ranking of the datasets in a ranking table and presents the values of the data points of at least one of the metrics using visual coding of cells in the table.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to rank the performance of datasets, which is a mental process (e.g. a process including observations, evaluations, judgments, and opinions). Specifically, the claimed invention is analogous to “collecting information, analyzing it, and displaying certain results of the collection and analysis” as in Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016).  As such the claimed invention recites an abstract idea.
Examiner notes that the independent claims, as written, do not recite that the datasets pertain to financial investments, although such may be implied by Claim 26’s recitation that the metrics pertain to the valuation of risk/return and valuation of up/down capture.
However, with this interpretation, these limitations recite a method and/or a system configured to perform a method that covers a series of steps instructing how to rank the performance of an investment manager or investment portfolio, which is a fundamental economic practice, and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Examiner notes that there are no additional elements (i.e. no computer elements) beyond the abstract idea in Claims 1 or 26.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer, as in the preamble of Claim 17.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2, 4-16 and 21-25 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 17 and 26. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Regarding Claims 1, 2, 4-16 and 21-26, Examiner notes that the method of Claims 1-16 are also rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. Specifically, Claims 1, 2, 4-16 and 21-26 contain no recitation of a machine or transformation as the involvement of the machine. Examiner is notes that §101 under the Alice-Mayo test is considered a substantially higher bar than under In re Bilski.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-17 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method comprising:
gathering data points relating to performance of each dataset in a plurality of metrics;
assigning a value to each data point;
presenting the values of the data points of a first of the metrics in a first visual display;

What is happening here?
One interpretation is that the method is gathering data points (e.g. the return on the low-risk investment was 5%) in a plurality of metrics (e.g. risk and return). A data point has an inherent value (i.e. the data comprising the data point). As such, assigning value to each datapoint is assumedly based upon reading the gathered data points (e.g. risk = low; return = 5%). The gathered data is then presented to the end user. Under this interpretation, the claimed invention is not computing metrics but just presenting the received metrics. 
A second interpretation is that the method is gathering data points (e.g. raw data) which can be utilized to compute metrics (e.g. risk and return) but that does not quite make sense because the system is assigning value to the data points, not computing metrics based upon data points. 
Dependent claims further confuse the issue.
Dependent Claim 13 recites that the data points are metrics. As such, the data points are not data points utilized to generate metrics. The data points are the metrics themselves.
However, dependent Claim 15 recites that the value is being actively assigned to the data point by mapping the data point on a graph and the value of the data point (i.e. the data point has no inherent value) is based upon its placement on the graph.
And Claim 23 recites displaying the values of the data points of a metric on a display. So, the data points are being displayed but not the metric? But data points, under the broadest reasonable interpretation, are metrics. (see Claim 13).
Claims 17 and 26 have similar issues.
Claim 21 recites a method wherein the second visual display comprises atop down ranking of each investment fund based upon aggregate value of outperformance or underperformance.
There is no antecedent basis for the “the second visual display.”
Appropriate correction is requested.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, 9-13, 16-17 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell (US PG Pub. 2004/0249687) in view of Gatto (US PG Pub. 2002/0184131).
Regarding Claim 1, Lowell discloses a method for a method for generating and displaying analytics:
establishing a group of datasets (pertaining to investment fund managers). (see fig. 1; para. 11);
gathering (collecting) data points (career information and fund information) relating to performance of each dataset (investment fund manager) in a plurality of metrics (e.g. net asset value, yield and total return). (see fig. 1; para. 11-12);
assigning a value (number) to each data point. (see para. 21);
ranking overall performance of each dataset (investment fund managers) based on the number value (number) of each data point (career information and fund information making up their career performance record). (see para. 25 and 28);
wherein the ranking the overall performance of each dataset ranks the performance of each dataset (investment manager) versus a peer group (fund managers in the same group) and in comparison to a shared benchmark. (see para. 25, 28 and 30);
presenting ranking of the datasets (investment fund managers or comparative group) in a summary visual display (list on a display device), wherein the summary visual display (list on a display device) presents the ranking of the datasets in a ranking list. (see para. 16-18, 28-30 and 33).
	Lowell does not teach a method for generating and displaying analytics comprising: presenting the values of the data points of the metrics in a first visual display; presenting the values of one of the metrics in a summary visual display; the list is a table; presenting the values of one of the metrics using visual coding of cells in the table.
	Gatto discloses a method for generating and displaying analytics comprising:
presenting the values of the data points (historical estimate and actual data) of the metrics in a first visual display. (see para. 19); and 
presenting ranking of the datasets (analysts) and the values of the data points of at least one of the metrics (average return and error metrics) in a summary visual display, wherein the summary visual display presents the ranking of the datasets (analysts) in a ranking table and presents the values of the data points of at least one of the metrics using visual coding (color-coding) of cells in the table. (see fig. 24-25; para. 204 and 289).
	It would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have modified Lowell by incorporating a table and visual coding, as disclosed by Gatto, as such elements are standard and conventional elements utilized in the visual display of data.
Regarding Claim 2, Lowell does not teach a method wherein presenting the values of each data point in a first visual display comprises providing a display of comparative data.
Gatto discloses a method wherein presenting the values of each data point in a first visual display comprises providing a display of comparative data (allowing data to be compared). (see para. 19).
It would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have modified Lowell and Gatto by incorporating a display of comparative data, as disclosed by Gatto, as whenever two data points are displayed they are inherently compared.
Regarding Claim 4, Lowell discloses a method wherein each dataset is attributable to an investment fund, wherein the plurality of metrics includes at least two of valuation of risk/return (risk-adjusted relative return), valuation of up/down capture and multi-year data trends (two year relative return). (see para. 21). 
Regarding Claim 5, Lowell discloses method wherein the visual display comprises a hierarchical format (e.g. upper quintile vs. non-upper quintile). (see para. 10). 
Lowell does not recite a method wherein the displayed format is a grid format.
Gatto discloses a method wherein the first visual display comprises a hierarchical grid format (sorted table). (see para. 102-103).
	It would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have modified Lowell and Gatto by incorporating a grid (i.e. a table), as disclosed by Gatto, as utilization of a grid to present data is a standard and conventional element utilized in the visual display of data.
Regarding Claim 6, Lowell does not teach a method wherein the first visual display comprises a color-coded format display, wherein colors are assigned to each data point based on the value associated with the data point. 
 Gatto discloses a method wherein the first visual display comprises a color-coded format display, wherein colors are assigned to each data point based on the value associated with the data point. (see para. 289).
It would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have modified Lowell and Gatto by incorporating color-coding, as disclosed by Gatto, as color-coding data is a standard and conventional element utilized in the visual display of data.
Regarding Claim 9, Lowell discloses a method wherein ranking of the datasets illustrates relative out-performance and underperformance of each dataset against a shared benchmark. (see para. 16-18).
Regarding Claims 10-11, Lowell does not teach a method comprising sorting the datasets based on the value of a selected data point; nor wherein sorting the datasets does not affect ranking of overall performance of each dataset.
Gatto discloses a method comprising: 
sorting the datasets based on the value of a selected data point. (see para. 102-103, 142 and 293); and 
wherein sorting the datasets does not affect ranking of overall performance of each dataset. (see para. 102-103 and 142).
It would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have modified Lowell and Gatto by incorporating a sort function, as disclosed by Gatto, thereby allowing a user to sort (i.e. organize and arrange) data into a format that provides the most value to the user.
Regarding Claim 12, Lowell discloses a method wherein each dataset is attributable to an individual investment, an investment fund, or a fund manager. (see abstract).
Regarding Claim 13, Lowell discloses a method wherein the data points for each dataset comprise investment metrics. (see para. 12).
Regarding Claim 16, Lowell discloses a method wherein assigning a value to each data point comprises comparing the data point (large-cap growth fund) to a benchmark (S&P 500 Growth Index) and designating the data point as meeting, exceeding (outperforming), or falling below the benchmark. (see para. 22).
Regarding Claim 17, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 21, wherein the second visual display comprises a top down ranking of each investment fund (e.g. upper quintile vs. non-upper quintile) upon aggregate value of outperformance or underperformance. (see para. 10 and 27-30).
Regarding Claim 22, wherein the data points are gathered from a portfolio analytics report (fund information). (see para. 12).
Regarding Claim 23, Lowell does not explicitly teach presenting the values of the data points of a second of the metrics in a second visual display, presenting the values of the data points of a third of the metrics in a third visual display, and presenting the values of the data points of a fourth of the metrics in a fourth visual display, and wherein the summary visual display displays the data points of the first metric, the second metric, the third metric, and the fourth metric.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lowell and Gatto by separating one composite claim element contained in Lowell and Gatto (i.e. the one display displaying multiple data points) into component claim elements (e.g. a first display displaying a first data point and a second display displaying a second data point) wherein each component claim element would serve the same separate function performed when it was a component in the original composite claim element. In the separation each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the separation were predictable. see MPEP §2144.04 (V)(C).
Regarding Claim 24-26, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowell in view of Gatto, as applied to Claim 13 above, and further in view of Williams (US PG Pub. 2015/0095264).
Regarding Claims 14-15, Lowell discloses a method wherein the data points include risk/return metrics and multi-year data trends in view of the benchmark (see para. 14 and 21-22).
Lowell does not teach a method wherein the data points include up/down capture ratios; assigning a value to each data point comprises plotting the data point on a graph and assigning a value based on the position of the data point on the graph.
Williams discloses a method: 
wherein the data points include up/down capture ratios in view of the benchmark. (see para. 45); and 
assigning a value to each data point comprises plotting the data point on a graph and assigning a value based on the position of the data point on the graph. (see fig. 6; para. 81)
It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Lowell and Gatto by incorporating up/down capture ratios, as disclosed by Williams, as such ratios are a standard and conventional metric for ranking investment performance.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. The prior art rejection has been rewritten utilizing the previously asserted prior art to account for the newly amended claim language.

§101 Rejection
	Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines. see Arguments, pp. 18-24.
	The Examiner respectfully disagrees.
	The October 2019 Update: Subject Matter Eligibility memorandum recites:
According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One, which is discussed in Section I of this Update, asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in Section I of the PEG) in a claim means that the claim “recites” a judicial exception. see October 2019 Update: Subject Matter Eligibility, p. 10 -emphasis added.

	The initial step of Step 2A Prong One is to determine whether the claims, the claim language itself, recites a judicial exception. The Examiner asserts that the claims recites a judicial exception that can be classified in multiple enumerated groupings of abstract ideas.
	The recited method for generating and displaying analytics falls within the mental process grouping, a grouping “defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” see October 2019 Update: Subject Matter Eligibility, p. 7.
	Applicant argues that the claimed invention cannot be classified as a mental process as “mere provision of pen and paper would not enable a person to perform the pending claims in their mind.” see Arguments, p. 22.
	The Examiner respectfully disagrees.
	First, a human being could perform the claimed method in their mind, or with pen and paper. A human being could establish datasets, gather data points and assign values to each data point (either in their mind or on paper), present the values in a visual display (on paper), rank the datasets (either in their mind or on paper) and present the ranking in a visual display (on paper).
	Second, involvement of a computer does not necessarily preclude classification of the claimed method as a mental process. As previously established, “claims can recite a mental process even if they are claimed as being performed on a computer … The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” see October 2019 Update: Subject Matter Eligibility, p. 8. 
	“[I]f the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept … the claim is considered to recite a mental process.” see October 2019 Update: Subject Matter Eligibility, p. 8.
	Assuming the claimed method is being performed on a computer (the claims, as written, do not establish that the claimed method is being performed on a computer), the Applicant is merely using a computer as a tool performing the judicial exception which does invalidate its classification as a mental process.
	Applicant argues that the claimed invention cannot be classified as fundamental economic practice as “none of the provided examples are akin to the claimed method for generating and displaying analytics.” see Arguments, p. 23.
	 The Examiner respectfully disagrees.
	As noted in the 2019 §101 Guidelines, “the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.” see October 2019 Update: Subject Matter Eligibility, p. 2. “By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.” see October 2019 Update: Subject Matter Eligibility, p. 2.
	The examples are examples of abstract ideas contained within each enumerated grouping of abstract ideas. The examples do not define the limits of each enumerated grouping of abstract ideas.
	The Examiner asserts that analysis and ranking pertaining to the performance of investment funds (i.e. financial research and analysis) is a fundamental economic practice and, as such, the claimed invention is an abstract idea under this additional grouping (i.e. fundamental economic practice is a subcategory of certain method of organizing human activity).
	Examiner notes that the Applicant also argued:
Core to the invention and the claims is the presentation of the information to assist a consumer in being able to make investment decisions based on a plurality of metrics and does not comprise a fundamental economic practice. see Arguments, p. 23. 

	The Examiner asserts that, based upon the Applicant’s argument, the claimed invention is also a method for managing personal behavior of a consumer and, as such, the claimed invention is an abstract idea under this additional subcategory of certain method of organizing human activity.
	As noted by the Applicant, “mental processes and methods of organizing human activity are two separate categories of abstract ideas.” see Arguments, p. 20. 
	The October 2019 Update: Subject Matter Eligibility recites:
Other claims may recite multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. see October 2019 Update: Subject Matter Eligibility, p. 2.

	The claimed invention, as written, falls into multiple separate categories of abstract ideas.
	Applicant argues that the claimed invention recites “additional elements that integrate the exception into a practical application of the exception” and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines. see Arguments, pp. 24-26.
	The Examiner respectfully disagrees.
	First, the claimed methods (Claims 1-2, 4-6, 9-16 and 21-26) do not recite any additional elements (i.e. elements beyond the judicial exception) but merely recite the judicial exception itself.
	Second, the claimed computer-readable medium (Claim 17) only recites, in the preamble, that the instructions for the method is stored on a computer-readable medium and the instructions are executed by a computer system. 
	However, “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” see MPEP §2106.05(f). The claims, as written, recite nothing more than an instruction to apply the abstract idea using a generic computer and, as such, does not demonstrate a practical application of the exception.
	As to preemption concerns (see Arguments, p. 24), preemption concerns have been addressed by the Examiner through the application of the two-part framework derived from Alice and Mayo, as the inherent purpose of the two-part framework is “to distinguish between preemptive claims and ‘those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.’” see July 2015 Update: Subject Matter Eligibility, p. 8, quoting Alice Corp. Pty. Ltd. v. CLS Bank Int'l (U.S. 2014). The absence of preemption does not guarantee the claim is eligible.  Therefore, "[w]here a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot."  see Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152, 1159 (Fed. Cir. 2015).
	Applicant asserts that the Examiner is overly focused on “whether the claims improve the functioning of the computer [rather than the] preemption and monopolization of the judicial exception.” see Arguments, p. 25.
	The Examiner respectfully disagrees.
	The October 2019 Update: Subject Matter Eligibility recites:
As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”64 These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h). Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.65 If the claim integrates the judicial exception into a practical application based upon evaluation of these considerations, the additional limitations impose a meaningful limit on the judicial exception, and the claim is eligible at Step 2A. see October 2019 Update: Subject Matter Eligibility, p. 11 – emphasis added.

The Examiner is focused on whether the additional elements in the claims satisfy the established considerations identified by the Supreme Court and the Federal Circuit that demonstrate integration of a judicial exception into a practical application of the exception. 
As the Applicant has continually described the claimed invention as an “improvement,” Examiner assumed that the Applicant intended to argue that the additional elements amounted to “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” October 2019 Update: Subject Matter Eligibility, pp. 12-13.
However, Applicant argues that the “present invention relates to an improvement in relationship vetting, testing and building.” see Arguments, p. 24. There is no improvement to technology, computer or otherwise, and improvement to technology is key to demonstrate an improvement to satisfy Step 2A, Prong Two.
The court in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

The claimed invention is not an improvement to technology, computer or otherwise. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. analyzing investment data) that use computers as tools.
Applicant argues that the additional elements amount to “significantly more” than the abstract idea as the additional elements are not “well-understood, routine, conventional activity previously known to the industry” and, as such, satisfies Step 2B of the 2019 §101 Guidelines. see Arguments, pp. 27-31.
The Examiner respectfully disagrees.
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions.
As an illustrative example, Claim 1 recites a method for generating and displaying analytics comprising:
establishing a group of datasets;
Storing information (i.e. datasets) in memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). 
gathering data points relating to performance of each dataset in a plurality of metrics;
	Retrieving information (i.e. data points) from memory (i.e. established datasets) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. data points) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).
assigning a value to each data point;
Performing repetitive calculations (i.e. assigning a value to data) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).
Examiner notes that an alternative interpretation is that the datapoint is a value and the assignment of a value is just reading the datapoint. In that case, selecting a particular data source or type of data (i.e. value) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).
presenting the values of the data points of a first of the metrics in a first visual display;
Displaying information is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, outputting data is insignificant extra-solution activity. see MPEP §2106.05(g).
ranking overall performance of each dataset based on the value of each data point, wherein ranking the overall performance of each dataset ranks the performance of each dataset versus a peer group and in comparison to a shared benchmark; and
Performing repetitive calculations (i.e. ranking datasets) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).
presenting ranking of the datasets and the values of the data points of at least one of the metrics in a summary visual display, wherein the summary visual display presents the ranking of the datasets in a ranking table and presents the values of the data points of at least one of the metrics using visual coding of cells in the table.
Displaying information is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, outputting data is insignificant extra-solution activity. see MPEP §2106.05(g).
The claimed invention may be applying those computer functions in a novel and/or non-obvious way to enable the abstract idea but the computer functions, the underlying computer functions, are well-understood, routine and conventional computer functions. Therefore, the additional claim limitations do not amount to “significantly more” than the abstract idea.

§103 Rejection
Applicant argues that the previously asserted prior art failed to teach or suggest the claimed invention.
Specifically, Applicant argues that Gatto failed to teach or suggest “presenting ranking of the datasets and the values of the data points of at least one of the metrics in a summary visual display, wherein the summary visual display presents the ranking of the datasets in a ranking table and presents the values of the data points of at least one of the metrics using visual coding of cells in the table.” see Arguments, p. 13.
The Examiner respectfully disagrees.
Gatto recites:
With reference to FIG. 24, the performance module enables a user to measure and compare analysts' performance, in absolute terms, and relative to other analysts, in estimating stock earnings. This feature is particularly useful when a user wants to determine how well the analysts in a brokerage house are doing, or which analyst has the best performance for a ticker, industry or other stock set. The performance module also provides error metrics in summary and detailed form for the analyst whose performance is being measured. The error metrics may include, for example, a raw error metric, a relative error metric, a bias error metric, a user-defined error metrics and other metrics. see para. 24.

The present invention may implement a rating system wherein a percentage of analysts or other sources are assigned a rating, which may be used to signify the analyst's performance for a defined earnings event for a defined time period. Symbols may be used to represent degrees of accuracy or other performance metric. For example, one symbol (out of a possible 5 symbols) may represent low accuracy while five symbols (out of a possible 5 symbols) may represent high accuracy. Varying number of symbols in between one and five may also represent varying degrees of accuracy (or other performance metric). Also, a different symbol or color may be used to represent different degrees of accuracy. For example, a red colored symbol may represent one degree of accuracy while other colors and/or symbols may represent other varying degrees of accuracy. Other symbols, such as letters (e.g., grades), checkmarks, or circles may be used. Also, the scores may be divided into different ranges. For example, RAS values may be divided into smaller groups so that a 10 star rating is available to the most accurate scores. In another example, RAS values may be divided into larger groups, so that a 3 star rating is an indication of an accurate score. Other ratings and ranges may also be used. The number of stars may serve as a visual method of representing relative analyst performance. Other variations and illustrations exist. see para. 289.

	Gatto discloses a method comprising presenting ranking of the datasets (analysts) and the values of the data points of at least one of the metrics (average return and error metrics) in a summary visual display, wherein the summary visual display presents the ranking of the datasets (analysts) in a ranking table and presents the values of the data points of at least one of the metrics using visual coding (color-coding) of cells in the table. (see fig. 24-25; para. 204 and 289).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        August 8, 2022